Title: From Benjamin Franklin to David Hartley, 13 April 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy April 13. 1782.
Since mine of the 5th. I have thought farther of the Subject of our late Letters. You were of Opinion that the late Ministry desired sincerily a Reconciliation with America, and with that View a separate Peace with us was proposed. It happened that at the same time Lord North had an Emissary here, employ’d to sound the French Ministers with regard to Peace and to make them very advantageous Propositions, in Case they would abandon us. You may judge from hence, my dear Friend, what opinion I must have formed of the Intentions of your Ministers. To convince you of the Truth of this, I may acquaint you that the Emissary was a Mr. Forth; and that the Answer given him to carry back to the English Ministers was, que le Roi de France desiroit la Paix autant que le Roi d’Angleterre; qu’il s’y prêteroit dès qu’il le pourroit avec Dignité et Sureté; mais qu’il importoit avant tout à S.M.T.C. de savoir Si la Cour de Londres étoit disposée à traiter égalalement avec les Alliés de la France. Forth went off with this Answer for London, but probably did not arrive till after the Dismission of the Ministers that sent him. You may make any use of this Information that you judge proper. The new Ministry may see by it the Principles that govern this Court; and it will convince them, I hope, that the Project of dividing us is as vain, as it would be to us injurious. I cannot judge what they will think or do in Consequence of the Answer sent by Mr. Forth (if they have seen it). If they love Peace, as they have persuaded the English Nation and all Europe to believe, they can [be] under no Difficulty. France has opened a Path which in my Opinion they may use, without hurting the Dignity of their Master or the Honour of the Nation. If they do not chuse it they doubtless flatter themselves that War may still produce Success, in favour of England, that have hitherto been witheld. The Crowning or frustrating of such Hopes belongs to divine Providence. May God send us all more Wisdom. I am ever, my dear Friend, Yours most affectionately
D. Hartley Esqe.
